Case 1:20-cv-23972-UU Document 14 Entered on FLSD Docket 10/14/2020 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                Case No.: 1:20-cv-23972-UU

 AVIEL JUAREZ MATIANO, and other
 similarly-situated individuals,

        Plaintiff,

 v.

 5th AVENUE TREE EXPERTS, INC. and
 SAMI SLIM, individually,

       Defendants.
 ____________________________________/

       DEFENDANTS’ NOTICE OF PLAINTIFF’S ACCEPTANCE OF OFFER OF
                              JUDGMENT

        Defendants, 5th AVENUE TREE EXPERTS, INC. and SAMI SLIM, by and through

 undersigned counsel, hereby provide notice of Plaintiff’s acceptance of Defendants’ Offer of

 Judgment served on September 30, 2020 – a copy of which is attached hereto, together with

 Plaintiff’s counsel’s acceptance email, pursuant to Fed. R. Civ. P. 68.

        Dated, this 14th day of October, 2020.
                                                  ADI AMIT, P.A.
                                                  Counsel for Defendants
                                                  101 Centre
                                                  101 NE Third Ave., Suite 300
                                                  Fort Lauderdale, Florida 33301
                                                  Phone: (954) 533-5922
                                                  E-mail:Adi@defenderofbusiness.com

                                                  By: s/Adi Amit
                                                     Adi Amit, Esquire
                                                     Florida Bar No. 35257




                                                  1
Case 1:20-cv-23972-UU Document 14 Entered on FLSD Docket 10/14/2020 Page 2 of 2




                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on October 14, 2020, I electronically filed the foregoing
 document with the clerk of the court using CM/ECF. I also certify that the foregoing document
 is being served this day to all persons on the attached Service List in the manner specified, either
 via transmission of Notices of Electronic Filing generated by CM/ECF or in some other
 authorized manner for those counsel or parties who are not authorized to receive electronically
 Notices of Electronic Filing.

                                                      /s/ Adi Amit
                                                      Adi Amit


                                          SERVICE LIST

                   Aviel Juarez Matiano v. 5th Avenue Tree Experts, Inc., et al.
                                  Case No. 1:20-cv-23972-UU

 Anthony M. Georges-Pierre, Esq.                              Adi Amit, Esquire
 REMER & GEORGES-PIERRE, PLLC                                 ADI AMIT, P.A.
 Courthouse Tower                                             101 Centre
 44 West Flagler Street                                       101 NE Third Avenue
 Suite 2200                                                   Suite 300
 Miami, Florida 33130                                         Fort Lauderdale, Florida 33301
 agp@rgpattorneys.com                                         adi@lubellrosen.com
 Counsel for Plaintiff                                        Counsel for Defendants




                                                  2
